 536DECISIONS OF NATIONAL LABOR RELATIONS BOARDMetal Cutting Tools, Inc.andLodge No. 1553,Inter-national Association of Machinists and AerospaceWorkers,AFL-CIO. Case 38-CA-971June 24, 1971DECISION AND ORDERBY MEMBERSFANNING, BROWN, AND JENKINSOn February 12, 1971, Trial Examiner Lowell Goer-lich issued his Decision in the above-entitled proceed-ing, finding that Respondent had engaged in and wasengaging in certain unfair labor practices alleged in thecomplaint and recommending that it cease and desisttherefrom and take certain affirmative action, as setforth in the attached Trial Examiner's Decision. TheTrial Examiner also found that Respondent had notengaged in certain other alleged unfair labor practicesand recommended that the complaint be dismissed inthose respects. Thereafter, the General Counsel filedexceptions to part of the Trial Examiner's Decision anda brief in support of the Trial Examiner's Decision. TheRespondent filed exceptions to the Decision and a briefin support thereof, and an answering brief to exceptionsof the General Counsel.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its powersin connection with this case to a three-member panel.The Board has reviewed the rulings of the Trial Ex-aminer made at the hearing and finds that no prejudi-cial error was committed. The rulings are herebyaffirmed. The Board has considered the Trial Ex-aminer's Decision, the exceptions and briefs, and theentire record in the case, and hereby adopts thefindings,' conclusions, and recommendations of theTrial Examiner.ORDERPursuant to Section 10(c) of the National Labor Re-lations Act, as amended, the National Labor RelationsBoard adopts as its Order the recommended Order ofthe Trial Examiner and hereby orders that Respondent,Metal Cutting Tools, Inc., Rockford, Illinois, its offic-ers, agents, successors, and assigns, shall take the ac-tion set forth in the Trial Examiner's recommendedOrder.'In so doing, we do not rely upon the Trial Examiner's statements to theeffect that Respondent should have given an explanation to its employeeswhy it discharged Donahue and Clemens.191 NLRB No. 101 'TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELOWELL GOERLICH, Trial Examiner: A charge in Case38-CA-971 was filed by Lodge No. 1553, International As-sociation of Machinists and Aerospace Workers, AFL-CIO,on July 28, 1970, and was served upon Metal Cutting Tools,Inc., the Respondent herein, on or about July 28, 1970. Acomplaint and notice of hearing was issued on September 3,1970. In the complaint it was alleged that the Respondent hadviolated Section 8(a)(1) of the National Labor Relations Act,as amended, herein referred to as the Act, by unlawfullygiving its employees the impression that it had kept undersurveillance and would continue to keep under surveillancethe meeting places, meetings, and activities of the Union orother concerted activity of its employees and that it unlaw-fully offered, promised, and granted to its employees certainwage increases and job promotions and other benefits or im-provements in employees' terms and conditions of employ-ment in order to induce them to refrain from becoming orremaining members of the Union or giving any assistance orsupport to it.' It was further alleged in the complaint that theRespondent discharged employees David Donahue and JohnClemens in violation of Section 8(a)(3) of the Act.The Respondent filed timely answers denying that it hadengaged or was engaging in any of the unfair labor practicesalleged.The case came on for hearing on October 27, 28, and 29at Rockford, Illinois. Each party was afforded a full oppor-tunity to be heard, to call,examine,and cross-examine wit-nesses, to argue orally on the record, to submit proposedfindings of fact and conclusions, and to file briefs. All briefshave been carefully considered by the Trial Examiner.Upon the whole record and upon his observation of thewitnesses, the Trial Examiner makes the following:FINDINGSOF FACT, CONCLUSIONS, ANDREASONS THEREFORI.THE BUSINESS OF THE RESPONDENTThe Respondent is and has been at all times material hereinan Illinois corporation with office and place of businesslocated at Rockford, Illinois. It is engaged in the business ofmanufacturing metal cutting tools. Respondent during thepast 12 months, which period is representative of all timesmaterial herein, sold and shipped from its Rockford plant,herein called the plant, finished products valued in excess of$50,000 to points outside the State of Illinois. The Respond-ent is and has been at all times material herein an employerengaged in commerce within themeaningof Section 2(6) and(7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDLodge No. 1553,International Association of Machinistsand Aerospace Workers, AFL-CIO,herein referred to as theUnion,is and has been at all times material herein a labororganization within the meaning of Section2(5) of the Act.'The complaint was amended at the hearing. In the amendments it wasalleged that the Respondent harassed employees because they were wearingunion insignia; that the Respondent threatened its employees with loss ofbenefits or other reprisals if the Union won an election; that the Respondentinterrogated its employees concerning their union membership, activities,and desires and the membership, activities, and desires of other employees;and that the Respondent ordered setup men to cease giving assistance tothose of its employees who were wearing union insignia. METAL CUTTING TOOLS, INC.537III.THE UNFAIR LABOR PRACTICESA. FactsFirst: Union activities and the discharges of David Donahueand John Clemens.David Donahue and John Clemens wereamong 20 persons employed by the Respondent on its nightshiftwhich commenced at 5 p.m. and ended at 2:30 a.m.During this shift, between 11 p.m. and 11:30 p.m., the Re-spondent provided employees with a paid lunch period. Atthe beginning and end of the lunch period, respectively, eachemployee was required to punch out and in on a timeclock.The rule was that if an employee punched in more than 6minuteslate, that is, after 23:60 on the timeclock2 (The time-clock was a 24-hour clock on which each hour was dividedinto 100 parts.), payment for the lunch period was denied;otherwise he was paid for the period.Sometime in April 1970, Donahue and employee DennisWoodrow, a day-shift employee, visited the MachinistsLodge in Rockford, Illinois. The union officials were out.Donahue and Woodrow disclosed their intentions to thesecretary and left theirnamesand addresses. The followingday Donahue discussed the Union with employee JamesPumphrey at the plant and thereafter with other employees.Woodrow talked about the Union with Leadman' Dick Loveand Fred Jardine in which conversation Donahuewas men-tioned.Sometime after the foregoing visitation, a job as operatorof a form relief back off machine became open in the depart-ment in which Donahue worked. Donahue suggested toNight-Shift Foreman Leo Love that "in all fairness [he]should have first chance at the job.' Love told Donahue thathe would talk to Plant Superintendent Dominic Peter Decoriabout it. According to Donahue, Love reported that Decoriapproved his assignment to the job. At the same time Lovetold Donahue that he had convinced Decori that Donahuewas not active in the Union, and that Decori had instructedhim to "keep an eye" on Donahue and if he were active inthe Union he "wouldn't be around much more."' Accordingto Love, when the matter was broached to Decori, Decorihesitated because Decori did not like Donahue's job attend-ance. Love, who had not "really considered anybody else" forthe job, said that he would "find out if he will work steadyand come in here every night." Love went to Donahue andtold him that if hewas "goingto keep taking off and notcomingin, goinghome at lunch time and not coming back,[he couldn't] have the job, but if [he] work[ed] every day [hecould] have it." Donahue replied, "I am goingto work everyday."6 Donahue was placed on the job May 8, 1970, andFor example, for the week ending June 13, 1970, Donahue's timecardreveals an entry of 8.9 hours rather than the usual 9 5 hours for the day'swork, where the entry on the timecard showed the return from lunch to beat 11:37 a.m (23:62 on the timeclock).For the purpose of this decision the Trial Examiner does not find itnecessary to resolve the status of the leadmen and has drawn no inferences,conclusions,or findings from their alleged conduct SeeCotton Lumber Co.,185 NLRB No. 51.°Donahue considered it a better job, describing it as cleaner and "a littlemore complicated work" than he was doing.Love denied this part of the conversation6Donahue denied this part of the conversation The Trial Examiner isconvinced that the conversation contained some of both parts. In view ofthe Respondent's concern in regard to the Union,as is reviewed herein, itssubsequent commissions of unfair labor practices,the smallness of the nightshift, and the cordial relationship between Love and his employees, the TrialExaminer concludes that the Respondent had heard of Donahue's unionactivities and that it is reasonable to believe that Love's statements aboutthe Union were made to Donahue On the other hand, Donahue's unimpres-sive attendance record leads the Trial Examiner to believe that Love re-ferred to Donahue's job absences.However, the Trial Examiner is not con-thereafter received a 10-cent-an-hour wage increase.Around the first of June Union Representatives CollynMaple and Phil Preoda contacted Donahue at his home. Theyapologized for their neglect which they attributed to a cam-paign in which they were engaged. They inquired whetherDonahue was still interested in the Union. When he answeredaffirmatively,a meeting of night-shift employees was ar-ranged for June 4, 1970, at Donahue's home. ThereafterDonahue approached each of the night-shift employees in theshop and advised them of the meeting. All, except for onenight-shift employee, attended the meeting. Alleged dis-criminatee Clemens was the first to sign a union authorizationcard.Donahue likewise signed a card as did the remainingemployees present, except for one who later signed at theplant.'Union Representatives Maple and Preoda were alsopresent at the meeting.Following the meeting both Clemens and Donahue ini-tiated and participated in union conversations at the plant.Each also distributed Machinists pins, Machinists decals forthe toolboxes, and a ballpoint pen with a holder on whichappeared a union insignia.According to Decori, all em-ployees on the night shift were wearing union insignia. Someemployees wore a Machinists union shirt with a Machinistsemblem approximately 10 or 12 inches in diameter on theback and a similar one on the front pocket. Of the night-shiftemployees, only Donahue and Clemens' wore these shirts. Sixemployees on the day shift wore such shirts. The shirts ap-peared about 2 weeks before July 10, 1970.On Friday, July 10, 1970, night-shift employees DonaldVerdina, Ralph Clapper, Clemens, and Donahue punchedout for the lunch period and together traveled in Donahue'scar a distance of 2 miles to the Inn Crowd Tavern where theydrank beer. They returned at 12:57 p.m., about one-half hourlate.Love sent them home.While it was Love's usual practice to write notes to Decoriconcerning more serious matters, on Saturday morning hephoned Decori about the incident.' Decori's version of Love'sreport was as follows:... Leo told me that he had a little problem last night.He says four of the boys went out for lunch, didn't getback in time. They were back shortly after 12:00. Theyhad been drinking. I says who were they. Dave Dona-hue, John Clemens, Don Verdina and Ralph Clapper. Isaidwhat happened. He said I stopped them, theypunched in, but I stopped them.He said I questioned them Dom, I wanted to know ifthey had been drinking. The fact is he did mention-Iasked them if they wanted a balloon test or if they couldpass a balloon test. I said okay,what else happened.vinced that the subject"going home for lunch and not coming back" wasmentioned by Love. In this respect it is significant that the timecards offeredby the Respondent reveal only one incident, March 19, 1970, when Dona-hue failed to punch in after lunch The Trial Examiner considers Love'stestimony to have been gratuitous and unbelievable on this point. De-meanor, of course,has been considered,7The cards of Donahue and Clemens bear the date of June 4, 1970.'Several days after Clemens commenced wearing the union shirt,Presi-dent Bruce Miller walked by him "real slow" and"almost stopped,staringat [his]shirt."9Love, implausibly,explained, "because it would take too long to explainit in a note."A more plausible explanation is,no doubt,that Love did notconsider the incident of enough importance to write a note 538DECISIONS OF NATIONAL LABOR RELATIONS BOARDI asked them how much they had to drink and he saidDave smarted off to me, he said we had four or five.I saidokay, what else did Dave tell you. Right then, nothing.I said what did Clemens say-nothing. Verdina, noth-ing. Clapper-nothing. [Emphasis supplied.]I said what else, went on. Well, he says, that Dave saidif we had found some women we wouldn't come back,plus the fact there's goingto be some changes aroundhere. I said what else? Dave did all the talking-he saidyes. I said how was he-he said cocky. I said okay, letit set and I will look into it Monday morning when Icome in and Leo's parting words were to me, he saidDom, it's your baby-it's your decision.Love made no recommendations in regard to the incident."Decori brought the incident to President Bruce Miller'sattention on Saturday morning. According to Miller, Decoritold him:That, that these four fellows had come back late fromtheir lunch hour, that they had admitted to drinking fivebeers, that he mentioned the statement if they had foundsomewomen they wouldn't be back yet. He said that Leohad sent them home and that he was going to have totake disciplinary action and that he said that he hadwarned two of these men[b]efore and the two had, the other two were relativelyrecent night shift employees and had not been warnedand that it was his opinion that the two that had beenwarned would have to go and the others would bewarned.According to Decon he told Miller, among other things,that Love had reported that the four employees had returnedone-half hour late from lunch; that Love had mentioned theballoon test; and that Donahue said that if he had foundwomen he wouldn't have come back. Decori showed Millerthe records of the four employees and told him "about theJohn Clemens incident a year ago," "the warning that DaveDonahue had, had been extended lunch hours, when I meanextended lunch hour, he left at 11:00 and did not show up atall."" To all of this Miller replied, "Dom, you are runningthat shop ... so you run it."12Decori testified that he reviewed the record of each of thefour employees. One such record was the attendance reportsof Clemens" and Donahue.14 Clemens'file alsorevealed anote from Love that around March 27, 19691- Clemens was11Love's version of the report was as follows:He told Decon that he "hada little problem last night and [he] hoped[he] had handled it right." Herelated:I had a problem last night.Donahue, Clemens,Clapper and Verdina,the four of them went out and came back after midnight and admittedto having four or five beers and I didn't think they should work withthat so I sent them home and they are to see you Monday and he askedme a few questions about well,if for sure what time it was when theygot back and if for sure they admitted having four or five beers and Itold them that is what they admitted to meI said I don't know what you are going to do about it. I says I knowthe heats on around here and it's your decision,not mine.TRIAL EXAMINER: Is that all you remember of the conversationTHE WITNESS Yes." As noted above Donahue's timecards show only one such incident,March19, 1970. Thefollowing day's absence was excused.11The variance in the testimony of Love, Decori, and Miller casts doubtupon their credibility.11Clemens' attendance report indicated that he had four "AWOL's"from February 1967 to July 1969 and none in 1970.14According to Decori, Donahue's job attendance improved after he wasplaced on the form relief back off machine.excused to go home for a few minutes to unlock a door forhis wife. He left at 7:30 p.m., but did not return until 10:45p.m. As explained by Love in his note, "I told him to just takethe rest of the night off, he was drinking;" the note continues,"he left and probably had a few more drinks and came backfor his tools. As far as I'm concerned he is done. We have setout to stop this goddam drinking and we can not do it byletting any one get away with it. I know he is a dam goodgrinder hand, but I'm not going to let that make any differ-ence, quoting you." Clemens was not discharged.Decori further testified that a note from Love (which, wasnot offered into evidence) was in Donahue's file relating thatLove had "talked to him about his attendance problem" atthe time Donahue was placed on the form relief back offmachine."No notes appeared in the files of Verdina or Clapper.Love did not recommend the discharge of Clemens orDonahue nor was his opinion sought by Decori. Both Millerand Decon, at the time of the discharges of Donahue andClemens, knew that they were the only employees on thenight shift who were wearing union shirts.Decori testified that in discharging Donahue he was "notreally" influenced by his remark "there will be some changesmade" but was affected by such things "like who cares, so he'slate againand I had four or five beers, if I found what Iwanted I wouldn't have come back, back the rest of thenight." Decori conceded that these comments were "wise-cracks" and that Love's reference to the balloon test wouldbe "classified as a smart thing too.In regard to his reason for discharging Clemens, Decoritestified:Q. So your reason for discharging Clemens was solelybecause ...A. What happened March 26, 1969.Q.Whichconcerned drinking?A. Drinking.Q. Your primaryconsideration concerning Clemenswas what you assumed to be his state or probable intoxi-cation on July 10th?A. Right.Q. And it was not the fact that he was 25 or 30 minuteslate?A. I wouldn't say so.Decori explained that he did not discharge Verdina andClapper because their files were clean and, having recentlycome to the night shift, they had not been warned on thesubject of drinking.On Monday, July 13, Donahue and Clemens appearedbefore Decori. Decori referred to the drinking problem andsaid that was the reason he was terminating their employ-ment. Clemens asked if there would be a chance of reinstate-ment. Decori replied, "Definitely not." Decori indicated thathe would give the employees good references as good grindersbut would have to mention their drinking problems.Decori's version of the confrontation was as follows:I says do you remember what I said back a year, alittle over a year ago about drinking? They both, both ofthem admitted that they remembered the little meetingI had with them.I asked Dave if he remembered Leo telling them aboutthese extended lunch hours that he was accustomed totaking." He said yes, I says well, Dave under the circum-" Love did not mention the note. The Trial Examiner considers refer-ence to it to be either a fabrication or that the note contained matterunfavorable to the Respondent." The TrialExaminer does not credit this statement. METAL CUTTING TOOLS, INC.539stances you don't leave me much choice. I have got tolet you go.And to John Clemens I said John, this is-this is a badone because you made one mistake. You have beenwarned, you heard what I said at the meeting" and nowI said you made another mistake which gives me noalternative but to discharge you.John Clemens asked me in fact John Clemens told methat little speech you made was a long time ago. I saidthat's right, and I don't intend to repeat it every night.He asked to be reinstated and I said no.Verdina and Clapper also appeared before Decori whoinformed them that he had "let Dave and John go." Hefurther said that he had warned the night shift about thedrinking problem but since Clapper and Verdina had notbeen warned he would give them another chance.When Donahue checked out, Love remarked that he wassorry that "this happened," and that if he had known it wouldhave gone "this far" he would not have sent them home onFriday. Love said substantially the same thing to Clemens.The Respondent's employees were never informed by theRespondent what itsreasonswere for discharging Clemensand Donahue and for retaining Verdina and Clapper.Love rated Clemens as a good employee and Donahue asa fair employee.After their discharges both Clemens and Donahue dis-tributed union handbills at the Respondent's plant.'Approximately 2 weeks after their discharges, as PresidentMiller was driving out of the parking lot, he stayed to chatwith Donahue and Clemens. They asked to see him. Milleragreed and Miller, Donahue, and Clemens met the nextmorning inMiller's office. At themeetingDonahue askedthat he and Clemens be returned to employment. Miller re-plied that it was the supervisor's decision and that his handswere tied. He further commented that he was trying to con-vince the employees "that they did not need a union, that thecompany was too small for a union and between managementand personnel, they were real close." Miller also said, "thishad nothing to do with any union activities."On June 30, 1970, Miller had sent a letter to the em-ployees" in which he wrote, "In my opinion, a union wouldservenouseful purpose here in our small plant." He alsowrote, "Let there be no misunderstanding: I donotwant aunion here at Metcut."On July 9 Miller wrote to the employees in part:As you know, our policy here is based upon the sincerebelief that the open shop method of operation is morallyright and economically sound. I believe that it is notwise,not desirable, and not necessary for you to becompelled to be represented by some outsider in your11Decori was referring to remarks made by him on March 27, 1969,which according to Decori was "triggered off" by the Clcmens' incident ofMarch 26, 1969 Decori had known of the drinking problem on the nightshift.According to Decor,, he told night-shift employees that he was "notgoing to tolerate any more drinking in the plant or any one coming inintoxicated or under the influence of liquor whether they report to workbefore the shift or after the lunch hour." This, he said, he was adding to theCompany's handbook rule on the subject (The handbook rule banned em-ployees' bringing liquor into the plant or consuming liquor on the premises.)Love testified that all he recalled "being referred to by Mr. Decori was eitherhaving alcoholic beverages on the plant premises or being intoxicated on theplant premises " Love said he didn't think that Decori would object to a"beer or so," at lunch periods and that he had not warned employees notto drink beer at lunchtime. In any event, lunch drinking of alcoholic bever-ages continued after Decori's speech which was known to the Respondent.There is no credible proof that such dunking off the Respondent's premiseswas banned at the lunch period.11The Charging Party had filed its representation petition in Case 38-RC-862 on June 22, 1970.relationship with me. I believe it is the right of everyemployee to deal directly with his foreman, or with Do-minic, or with me, face-to-face, concerning all matters ofwages, hours and working conditions. I am convincedthata union comingbetween us would do no one anygood and may do all of us considerable harm.I hope to continue our open shop policyof recognizingand respecting each of you as an individual human be-ing. This policy has made possible the growth and theimprovements we have experienced here at Metcut. Out-side interference would, in my opinion, be a seriousdisadvantage to all of us.Two days later on July 11, 1970, Miller concurred in thedischarge of the only two union shirt wearers on the nightshift, an act which even if within the law would have causedemployees to speculate about his purpose in view of his ex-pressed strongunion animus.On July 23 a stipulation for certification upon consentelection was executed by the Respondent and the Union pro-viding for an election on August 19, 1970. Miller continuedhis letter writing to employees.In a letter dated August 3, 1970, Miller urged employeesto vote "No" and observed that the Union would not "doanyone any good." "In fact, we think it might be harmful tous all."Again on August 12, 1970,Millerwrote employees "I donot want a union here. I am convinced that a union wouldnot be good for us here at Metcut... I hope you vote `NO."'Miller further commented, "I honestly believe that you in-dividually, and all of us together, will be much better off ifwe have NO union here at Metcut."On August 15, 1970, Miller admonished employees, "Idon't want outsiderstamperingwith our profit sharing retire-ment plan or our Scanlon plan-and I don't think you doeither. Be sure and vote next Wednesday. Be sure and vote`No."'On August 17, 1970, Miller wrote:A union could do nothing to help us.I sincerely am convinced that all of us, individually andcollectively,will be better off with no union here atMetcut. If youagreewith me, then be sure to vote onWednesday, and be sure to mark your "X" in the squareon the ballot under the word "NO." It will be on yourright hand side.Be onthe right side. Vote NO.The Union lost the election.19Second.-The night-shift drinking problem.The drinkingproblem on the night shift cropped up quite often and in-volved several discharges. In early February 1969 employeeAlvin Albey was observed after the lunch period "steadilygetting drunker." Toward the end of the shift Albey becameabusive with employee Kenneth Rodden and "took a swingat him." A bulletin boardglasswas broken and blood wasspilled on the floor. Decori discharged Albey the next day,and said to him on this occasion "you drank while you wereworking ... plus the fact fighting, I would not toleratefighting in there. Fightingis out.We can't have it becausesomebodyis goingto get hurt."19The letters are referenced as evidence of the Respondent's unionanimus aswell as the efforts employed by it to defeat the Union. While theGeneral Counsel has not cited these letters as alleged violations of Sec.8(a)(1),Miller, by these letters, if he did not overstep the brink, camedangerously close. SeeN.L.R.B. v Gissel Packing Co.,395 U.S. 575 State-ments of substantially the same import were held by the Board inBranden-burg Telephone Company,164 NLRB 825, enfd. 408 F.2d 377 (C.A. 6), totend to impress upon employees the futility of selecting a union representa-tive See alsoN.L.R.B. v. Bailey Company,180 F.2d 278, 279 (C.A. 6). 540DECISIONSOF NATIONALLABOR RELATIONS BOARDRichard Smith, another night-shift employee, was dis-charged in April 1969. He was observed on "more than oneoccasion" in the plant "blurry eyed, nervous, shaky, some-times steady, sometimes not." Sometimes he wanderedthrough the plant. According to Love, "he had been drinkingcoming in like this quite a lot." On the occasion of his dis-charge, he was arguing with Donahue. He was "prettylooped, boy, he was looped bad that one." He said, "first I amgoing to beat the hell out of this Donahue, then I am goingto work." As put by Decors, "Dick defied Leo to fire him-Leo fired him on the spot." Love had sent him home oncebefore and had talked to him "many times" about his drink-ing. The next morning Decori confirmed Smith's dismissal ina meeting with Smith.Night-shift employee James McDaniel was discharged forthe second time in October 1969. McDaniel, for the first time,was discharged in February 1969. According to Love, for aperiod of 6 months prior to his discharge in February,McDaniel had appeared "many times" at the plant in anintoxicated condition.When he appeared in such conditionLove admonished him that such conduct, if repeated, wouldbe grounds for discharge, and sent him home. ". . . it wasusually three or four days" before he returned to work. Dur-ing the week prior to his discharge, according to Love,McDaniel "had been coming down there drunk." On the dayof his discharge he was excused by Love "to run home forsomething."When he returned he "didn't talk straight, hisspeech was slurred, and he was red eyed ... he was prettyunsteady." Love told him to go home and' return to seeDecori. McDaniel said that he would not visit Decori. Lovepaid him off. Love addressed a note to Decori describing theincident in which he related, among other things, that "JimMcDaniel was down here drunk again" and "Here is his card,I've had enough of him."McDaniel, nevertheless, visited Decori. Decori told himthat he had been warned by Love and sent home and that hehad no choice but to discharge him.Later McDaniel contacted Decori who rehired him in May1969. As explained by Decori, "later on he came back to meand told me how he had changed, he had a family and it was-he wasn't going to drink any more and if I would put himon the day shift this would help him. It was the night shiftthat was driving him to drinking and f rehired him."For several months McDaniel did "real fine" on the dayshift.At his request, Decori transferred him to the night shift.As described by Decori, "in my weak moments I put him onnights."His drinking problem returned. He appeared forwork "quite a lot" drunk. According to Love, McDaniel wasdischarged for "[d]rinking, poor attendance and coming indrunk." After several days' absence McDaniels appeared.Decori said, "I had to do it again."Love and Decori had not been strangers to the drinkingproblem on the night shift. The credible evidence disclosesthat Love himself was possessed of a drinking problem whichhad been the subject of a discussion between him and Decori.Moreover, Love was aware of the lunchtime drinking inwhich he also had participated. He knew "after all these years.who has a beer when he goes out to lunch and whodoesn't."When an employee appeared too drunk to work,Love sent him home.Decori also knew of lunchtime drinking for he told Love,according to Love, "It's best not to go out at all if you don'tgo out, you don't have a drink-if you don't have a drink,nobody smells it on you."" Love claimed that he had not had'0Decori denied that he was aware of the fact that employees drankintoxicants at the lunch period Being pressed, however, he testified, "I hadto assumethey were getting liquor some place and the only thing, the onlya drink for about a year (October 1969). Prior to that timeLove admitted that sometimes at lunch he drank a couple ofbeers. According to employee Raymond Prybylowski, a cred-ible witness, on "quite a few occasions" Love was in the plant"red faced, a little bit nervous, shaky, once in a while his shirtwould be hanging out" but "just lately he's been prettygood."21 As late as 3 weeks before the hearing Prybylowskihad considered Love in the plant under the influence of al-cohol. Prybylowski was what may be considered a heavydrinker himself. It was Prybylowski's habit each day to downthree shots of whiskey and a short schnitz of beer, sometimesreferred to as a boilermaker. Love talked with Prybylowskiabout his drinking habits "quite a bit" and cautioned him notto drink too much at lunch. Prybylowski heard no warningnot to drink at the lunchbreak. On one occasion Love said tohim "the fellows are just taking too much and coming backin a lousy shape." In respect to Prybylowski Love was askedwhether he had ever observed him under the influence ofalcohol. Love's answer was "Yes, sir, drinking, but how fardoes drunk go." Love admitted that he knew Prybylowskihad "drinks every night at lunch time." He said that some-times he thought his drinking was "border line." Love ex-plained, "I don't think he had too much, but you could letit go without too much danger."Clemens said that he usually drank three or four shots ofwhiskey at lunchtime at a tavern, many times with Prybylow-ski,22 and sometimes with other, employees. There is no doubtthat many night-shift employees imbibed alcoholic beveragesat lunchtime off the Respondent's premises. In this aspectthere is no credible evidence that employees had been warnednot to drink alcoholic beverages during the luncheon periodoutside the plant. Love had worked under Decori for 14 or15 years. Decori had worked for the Respondent 28 years.The Trial Examiner is convinced that they both were familiarwith the night shift's luncheon drinking.Third.- The 8(a)(1) allegations.About the third night afterDonahue commenced wearing a union shirt (which wouldplace the date in the latter part of June 1970) Decori re-marked to him, "brains go along with wearing a white shirt."Donahue replied, "I notice you are wearing a blue shirt."Sometime during the election campaign Decori ap-proached a new employee. Employee Daniel Rodden de-scribed the incident:He said can you set up your own machine. He said-thisis really funny, this is a big joke-you want to be amachinists, but you can't set up your own machines. Hecame toward me-I was standing watching. He smiled,laughed, he said this is actually funny-this is a real bigjoke.I said what you are talking about-he said these but-tons, he said, this is really funny. I said why, he said guyswearing the button and stuff and they can't set up theirown machines. He said-I said I can set up mine-hesaid yes, in the lathe department you can set up yourown work.Some of the guys don't know what they are doing butthey want machinists wages and that's ridiculous.Bill Preston came up, he told him basically the samething, this kid Rick Buzbee came over with a print, heasked Preston how to set it up. Mr. Decori turned to me,conclusion I can come to was that during lunch time they must be going outand having some drinks." Decori's denial is not credited.The testimony of Donahue and Clemens was similar on this subject.Clemens testified, "Well, Ray and I used to drink the same amountevery night when we went together and Irv Schutt usually two large beers,one short beer and a shot of whiskey." METAL CUTTING TOOLS, INC.541that is funny, there is another one of you fine machiniststhat can't set up his own machine.23Miller stopped at employee Harold Smith's24 machine and,among other things, said to Smith, "I recommend that theyvote no" and asked him how he "recommend they vote."Smith replied, "I recommend they vote yes."25 Miller thenreferred to the Scanlon plan (a profit-sharing plan) and re-marked that he thought the employees liked it. He added, "Itlooks like they will be voting on it on the 19th."21On another occasion employee Preston was setting up amachine for Rodden. Miller, who was passing, after ascer-taining that Preston was setting up the machine for Rodden,smiled and said, "[He]'s a machinist, he ought to be able toset up his own machine."27 After Miller left Preston explainedthat "Miller told them not to set up machines for anybodynow, tell them how to do it and give assistance, but as far asdoing it they won't do that. If we want to be machinists wehave to be machinists."The Respondent has no job classification entitled "machin-ist."Fourth: The incident at midnight on duly 10, 1970.On July10, 1970, Donahue, Clemens, Verdina, and Clapper jour-neyed to the Inn Crowd Tavern, a distance of 2 miles fromthe plant, in Donahue's car, where they were observed byAnthony Bilerdello, who with his father operates the tavern.At the tavern, where they stayed for about 45 minutes, Dona-hue, Clemens, Verdina, and Clapper were served by Biler-dello with three 12-ounce glasses of beer each. It was theopinion of Bilerdello, whom the General Counsel presentedas an expert, that there was nothing in Donahue's or Clem-ens' appearance which indicated a state of intoxication.Donahue was "perfectly coherent in his discussions" withBilerdello.While at the tavern Clapper and Verdina asked Donahue"should we go back, it was getting late." Donahue said, "wewill-that will be all right." They went to Donahue a secondtime, and were told, "ain't nothing to worry about." Theywent to him a third time and "did talk him into going." Asthey drove back to the plant, Verdina suggested that theyfabricate some excuse for being late, but Donahue said, "wedon't need no excuse." The employees left the tavern aboutmidnight.When the employees arrived late at the plant Donahue didthe talking. Love described the full event as follows:28I asked them if they could stand the balloon test. [Love"naturally" assumed they had been drinking. Love saidthere was nothing about their appearance which causedhim to make the remark.]I says where you guys been-up at the tavern-howmuch you had to drink, I said and well [Donahue] fouror five beers.Four or five beers. I said that is quite a few drinks tocome to work on. Well, he said you want to send ushome. I said I send one of you home, I will send you allhome.23Decori admitted that he said to employee Ed Nelson "if you want tobe a machinist, get back to your machineand getback to work."24Smith was wearing a union button which was noticed by Miller.16Miller admitted the conversation.26Miller testified that he said, "they can vote it out if they don't wantit" which he claimed was a vote to be held on the plan. The plan had beenpaying bonuses.11Miller admitted the conversation.23Ronnie Powell, a leadman, was also present but did not testify.Well, what do we do-well, go on home, 9 so theywent home, went and closed their tool boxes, but Dona-hue had done all the talking.He actually said he wouldn't be back yet if he hadfound some women.30Before they left Clapper and Verdina told Love that "theywere sorry they knew they were wrong and wanted to comeback on time, that Donahue was driving and he wasn't readyto come back yet. They asked him and he didn't want to comeback yet." Love was further informed that they each "hadthree, was on their third and didn't finish it." Love testifiedthat there was nothing about the appearance of the fourwhich would have led him to exercise his judgment that theyshouldn't have gone to work.31Clapper's testimony was substantially the same as that ofLove's testimony.32 He said that Donahue "wasn't walkingfunny or anything like that" and that he drove the car backto the plant, turning a corner and parking without incident.Verdina remembered that Love said that "they had beenthreatening to take this paid lunch hour away" and thatDonahue retorted, "[t]here's going to be some changesmade." Love replied, "[T]here's been no changes made as of19Love testified, "To me it was easier to send them all home than to picktwo out of the crew and send them home."3°Love referred to this as a "kind of a fun statement probably."31Love testified, "Well Donahue really looked probably the worst-hisface was pretty red, but I think that is kind of natural with him anyway."On this subject the following was significant of Love's indecision as towhether the employees should have been sent home.TRIAL EXAMINER: Now, when Clemens and Donahue came in youmade a decision to send them home, did you not?THE WITNESS: Yes.TRIAL EXAMINER: Now, at what point did you make up your mindto send them home-whentheytalked to you, when they walked in thedoor, did you take a look at them and decide that you are going to sendthem home at that or was it later or when was it that you actuallydecidedthese menshould go home?THE WITNESS. Well, I believe when Donahue said if they had foundsome women they wouldn't be back yet.TRIAL EXAMINER: That was the point you decided to send themhome9THE WITNESS: He said there was two things there, one he says youwant to send us home and I thought he was challenging my authoritymaybe and I sent him home. That is all, maybe he wanted to go home.I don't know.TRIAL EXAMINER: When he said that, is that when you decided tosend him home?THE WITNESS: No, I thought about it a little.TRIAL EXAMINER: Well, at what point did you finallymake yourdecision-that is whatI am getting at.THE WITNESS:I am trying to recallTRIAL EXAMINER: What triggered off yourdecision so to speak?When he said he had five beers, when they walked in late or was itwhen he talked about the women or when he said to you why don't yousend me home-just when was it that you finally made up your mind?THE WITNESS: I think when he said do you want to send me home,I said you will all go home. That is the time nearestas 1 ,can say.TRIAL EXAMINER: The fact he said that was that the thing thatcaused you to make upyourmind to send him home'sTHE WITNESS: No, well, probably that-that was the clincher. Ithought I should send them home when he said that-I probablyfigured, well, yes.TRIAL EXAMINER: And as you indicated you felt that's was a chal-lenge to your authority?THE WITNESS: Well...TRIAL EXAMINER: Is that what you meant?THE WITNESS: No, not really. Probably-I don't think he probablychallenged my authority. I thought he might have been, but ...32As to the sending home part of the conversation Verdina testified:"After Dave said why don't you send me home, he says I can't just send youhome, I'd have to send all of you home. Then he says why don't you, he saidokay." 542DECISIONS OF NATIONAL LABOR RELATIONS BOARDyet." Verdina testified that there was nothing about the ap-pearance of Donahue or Clemens indicating intoxication,"they were natural to me, both natural."Clemens described the incident as follows:Leo asked us where we had been....Dave Donahuetold him we had been at the tavern.Leo Love asked how much we had had to drink. DaveDonahue said three or four glasses of beer and Leo Lovesaid you are setting a poor example.He said can you passthe balloon test.Dave Donahue said-told him wecould.He said I guess you know that I could send you_home.Dave Donahue said yes, it's up to you.Leo said, allright, we will send you home. He told us to close our toolboxes and leave.Donahue described the incident as follows:He asked where we had been.We told him the tavern.He said how much did you have to drink. I said threebeers. He said can you stand a balloon test. I said yes andhe said you are ruining it for the night shift....They are trying to take away your paid half hour forlunch.I am trying to save it.He said I have a goodnotion to send you home. I said should I go home. Hesaid not you alone, all four of you.I stood there and do you-and said do you want usto go-he said yes.While Donahue was locking his toolbox in preparation forleaving Love said to him that maybe he was a "little quick."Whereupon Donahue asked him again whether he wantedthem to go home. Love answered, "[Y]es as you might aswell."Love did not recommend the discharges nor had he everrecommended discharges under similar circumstances. In-deed had it been left to him the employees would not havebeen discharged,B.Conclusions and ReasonsTherefor1.The alleged 8(a)(l) violationsThe General Counsel contends that the Respondent gavethe form grinder job to Donahue to induce him to cease hisunion activity. On this point the Trial Examiner is of theopinion that the General Counsel has not proveda primafaciecase.The General Counsel further contends that Love's remarksto Donahue that Decori had instructed him to "keep an eye"on Donahue and that if he were active in the Union, he"wouldn't be around much more," gave Donahue the impres-sion that his union activity would be kept under surveillance,in violation of Section 8(a)(1) of the Act. The Trial Examineris in agreement and so finds.Finally, the General Counsel contends that the Respond-ent interrogated employee Herb Smith and threatened himwith loss of benefits if the Union should win the election inviolation of Section 8(a)(1) of the Act. Such contention isplanted upon Miller's inquiry of employee Smith as to whatrecommendations he was making to employees in respect oftheir voting for or against the Union and to Miller's assertionthat the employees would be voting on the Scanlon plan (aprofit-sharing plan) on August 19, the date of the representa-tion election.The latter assertion in the context used was aclear inference that a union victory would put the Scanlonplan in jeopardy. Moreover, Miller's inquiry of Smith as towhat he was recommending to other employees served nolegitimate employer's purpose but laid the groundwork forpossible discrimination.Miller's interrogation of Smith, aswell as his suggested conditioningof the continuance of theScanlon plan on the outcome of the election, was of such acharacter as to reasonably tend to restrain employees in theexercise of rights guaranteed by Section 7 of the Act and wasunlawful.2.Thedischarges of David Donahue and John W.ClemensThe Respondent insists that it discharged David Donahuebecause, after warnings (Decori's speech of March 27, 1969,and Love's talk with Donahue at the time of his promotion,May 8, ,1970, about "extended lunch hours [Donahue] wasaccustomed to taking"),he returned late for lunch" in anintoxicated condition displaying an unacceptable general atti-tude,-,and that it discharged John W. Clemens because, aftera warning (Decori's speech on March 27, 1969), he returnedto the plant in an intoxicated condition."Thus several rea-sonsare advanced for the discharge of Donahue and one forthe discharge of Clemens. The Trial Examiner is convincedthat the reasons given for the discharges are not believable inthe light of the recordas a whole.While "[m]anagement candischarge for good cause, or bad cause, or no cause at all,"itmay not discharge"when the real motivating purpose is todo that which [the statute] forbids."Portable Electric Tools,Inc. v. N.L.R.B.,309 F.2d 423, 426 (C.A. 7). On the basis ofthe record as a whole, the Trial Examiner concludes and findsthat the "true reason" or "real-motive"" for the Respondent'sdischarges of Donahue and Clemens was to discourage mem-bership in a labor organization, to interfere with employees'"right to self-organization and to form join or assist labororganizations," and to contribute to the defeat of the Unionin the coming election. The discharges cannot be disas-sociated from the Respondent's intensive campaign to defeatthe Union and Miller's aspirations as expressed in his lettersto the Respondent's employees; nor can the discharge ofClemens be disassociated from that of Donahue. The samesophistication which permeates Miller's letters is clearly as-certainable in the treatment of the discharges. The dischargeswere obvious pretexts utilized to further the Respondent'santiunion aims, as expressed by Miller, a continuation of "ouropen shop policy." Miller's letters reveal that he was no tyroin this business but that he must have known what has beenwell stated inN.L.R.B. v. Longhorn Transfer Service, 346F.2d 1003, 1006 (C.A. 5): "Obviously the discharge of aleading union advocate is a most effective method of under-mining union organizational effort." Donahue and Clemenswere known leading union protagonists who braved theirunion partisanship as the only employees on the night shiftwearing union shirts.The decision to discharge Donahue and Clemens was takenwithout either a fair investigation or a fair hearing; they weresummarily discharged although the facts then in the Re-33Decori testified "I asked Dave if he remembered Leo telling themabout these extended lunch hours that he was accustomed to taking.He saidyes, I says well, Dave under the circumstances you don't leave me muchchoice I have got to let you go "Decon testified.Q. So your reason for discharging Clemens was solely becauseA. What happened March 26, 1969.Q. Which concerned drinking?A. Drinking.,Q. Your primary consideration concerning Clemens was what youassumed to be his state of probable intoxication on July 10th?A. Right.Q. And it was not the fact that he was 25 or 30 minutes late?A. I wouldn't say so.".the `real motive'of the employer in an alleged§8(a)(3) violationis decisive .."N.L.R.B. v. Brown Food Store,380 U.S. 278, 287. "It is the`true purpose' or `real motive'in hiring or firing that constitutes the test."Local 357, International Brotherhood of Teamsters [Los Angeles-SeattleMotor Express] v.NLR.B.,365 U S 667, 675. METAL CUTTING TOOLS, INC.543spondent's possession were insufficient to convince a reasona-ble person that the basis used to support the discharges wasvalid.Under these circumstances Respondent's failure toconduct a fair investigation is in itself evidence of discrimina-tory intent, especially when viewed in the light of the Re-spondent's hostility to the Union.J. W. Mortell Company,165 NLRB 435, 451;Norfolk Tallow Co., Inc.,154 NLRB1052, 1059;Shell Oil Company v. N.L.R.B.,128 F.2d 206,207 (C.A. 5).Itwas unreasonable and unnatural for the Rspondent tohave concluded, without deeper inquiry, that Donahue's jac-tatious retort to Love's "smart" question, to wit, "if theycould pass a balloon test," proved that all four employees haddrunk enough beer to render each unfit for employment or,as Decori's rule stated, "intoxicated or under the influence ofliquor." Although Decori knew that Donahue "smarted off"to Love when he said, "[W]e had four or five" beers and hadreason to doubt his "smart talk," he, nevertheless, made noinquiry as to whether Donahue's suspected boasting reflectedthe truth as to the number of beers Clemens and the othershad drunk. Incongruously, the Respondent effected the dis-charges of Donahue and Clemens before it ascertained thatany of the employees who returned after lunch were so filledwith beer that they were unable to operate their machines.Nor was this fact ever fairly determined. Indeed, the oppositeappeared for the credible evidence indicated that Love did notreport to Decori that any of the four employees were unfit forwork. Astoundingly Decori did not seek Love's opinion onthe subject. These employees were convicted of intoxicationbeyond fitness for work on the sole ground of Love's reportwhich in substance was that after a smart" question by Love,Donahue "smarted off' to drinking four or five beers.37 Ac-cording to Decori, he concluded, "I assume they had four orfive beers or the other two would have spoke up." Decoriadded that he presumed "by their silence" that each con-sumed four or five beers. He explained the presumption bydeclaring "I had to take that stand."36 From the crediblerecord it is obvious that had he not taken "that stand" hewould have lacked even a pretextual reason for the dis-charges, an observation which may have passed through hismind.The charge against Clemens was spurious; he was firedupon an unsubstantiated assumption and the association ofguilt manifested by his silence. The discharge of a "dam goodgrinder hand" must have warranted, under these circum-stances, at least a listening to his side of the story. To foregoany inquiry was an unreasonable and an unnatural act. Thusit seems clear that guilt by association in the Respondent'smind lay not in the mute stance taken by Clemens but the factthat Donahue and Clemens, unlike Clapper and Verdina whoJbDecori conceded that Love's inquiry, "can you stand a balloon test"was a "smart thing, too."3'The Trial Examiner has not considered whether the consumption offour or five beers would render any of the four employees unfit for work,since there is no credible testimony that any one of the four employeesdrank that amount In this respect under the circumstances disclosed by therecord, the Trial Examiner does not consider Decori's assumption to havebeen reasonable.' 6This testimony suggests that Decon may have been prodded by Millerin this regard. The Trial Examiner has reluctantly discredited Decon whomthe Trial Examiner felt was a man of compassion and understanding andgenerally an individual who did not deviate from the truth. However, thedemeanor of Decon as he was testifying in this case and his studied effortto conform his testimony to that most helpful to the Respondent has con-vinced the Trial Examiner that the critical portions of his testimony werefabricated for the occasion and that he was accommodating his boss, Miller,whom the Trial Examiner finds to be an unbelievable witness. The TrialExaminer is convinced that Miller called all the shots.wore only union buttons and were not leaders, were adornedwith union shirts.Donahue, an admittedly fair employee who had received arecent promotion and whose job attendance had improved,was also discharged, in part for drunkedness and displayingan unacceptable general attitude upon evidence derived fromwhat Decori tabbed as Donahue's "smart" retorts or "wisecracks" in response to Love's "smart" question. He was held,as well as Clemens, to have violated Decori's admonitionuttered in his speech of March 28, 1969, to wit: "I was notgoing to tolerate ... anyone coming in intoxicated or underthe influence of liquor whether they report to work before theshift or after lunch hour."Assumingarguendothat Decori made these remarks asstated, there is no credible evidence that the four employeesreturned to the plant in an intoxicated condition or under theinfluence of liquor nor did Decori have any facts before himat the time he made the discharges (assuming, of course, thatDecori related for the record all the facts which were dis-closed to him by Love) from which a reasonable person couldhave concluded any of the four employees was intoxicated.Love, whose experience in this field must be credited, did notopine that these employees were intoxicated within the mean-ing of the rule." In fact Love would have discharged neitherDonahue nor Clemens:40In sum Decori, at the time his decision to discharge Dona-hue and Clemens was reached, did not have sufficient evi-dence before him to make a reasonable finding of intoxica-tion; in fact, the evidence was such as to suggest furtherinquiry.He made no inquiry. He made no attempt to ascer-tain the facts from Love, Powell, Clapper, Verdina, Donahue,or Clemens, the persons who were present during the inci-dent.Neither Donahue nor Clemens was given an oppor-tunity to explain or give his version. As the court observedinUnited States Rubber Company v. N.L:R.B.,384 F.2d 660,662-663 (C.A. 5), "Perhaps most damning is the fact thatboth [employees] ... were summarily discharged after re-ports of their misconduct ... without being given any oppor-tunity to explain or give their versions." No plausible reasonhas been offered by the Respondent for its decision to dis-charge without affording Donahue and Clemens an oppor-tunity to explain their conduct, especially where further ex-planation seemed cogent. The Respondent's hasty andsummary action taken without a fair investigation supportsthe inference that the discharges were actually dis-criminatorily motivated.Moreover, the Respondent treated cases of intoxicationwith leniency and apparent understanding. All prior c'ases'ofdischarge for intoxication, even after Decori's speech on thesubject, had been aggravated cases. The employees had beenconstant repeaters. No employee in the past had been dis-charged, as was Donahue, for coming into the plant on oneoccasion in a putatively intoxicated condition, or discharged,as was Clemens, for coming in twice in a period of 1% yearsin a putatively intoxicated condition. In fact employeeMcDaniel had been discharged only after repeated infrac-tions and for these he was forgiven and put back to work.Only after repeated episodes of intoxication was he againdischarged.All of this was permitted even after Decori's39 It seemsinconceivable to the Trial Examiner that Decori would nothave settled with Love whether, in his opinion, the employees were intox-icated. It seems equally inconceivable that Decori would not have requesteda recommendation from Love All of this maysuggestthat Decori had notintended to discharge the employees until his conference with Miller.10Love remarked, upon the discharges of Donahue and Clemens, that hewas sorry "this happened" and that if he had known it would have gone "thisfar" he would' not have sent them home. 544DECISIONS OF NATIONAL LABOR RELATIONS BOARDalleged warning speech. During his second period of employ-ment, McDaniel appeared drunk "quite a lot."The compassion, understanding, and toleration with whichMcDaniel was treated (action taken' according to Decori "in[his] weak moments") and its lack in the case of Donahue andClemens is strong evidence of discriminatory motivation. No"weak moments" were allowed when Donahue and Clemensstood on the carpet. Decori, who could tolerate and forgiveMcDaniel's drinking and could tolerate Love's inclination todrink, put aside his own natural compassion and lowered theboom on Donahue and Clemens. Their "little problem" (asitwas referred to by Love) was undoubtedly their wearingunion shirts, at which Miller "stared" and Decori ridiculed,and not the midnight incident. The Respondent's departurefrom its lenient treatment of drunkeness in the cases of Dona-hue and Clemens reveals a discriminatory motivation.What has been said above leads to the conclusion that thedrinking incident was seized upon as a pretext to dischargeClemens and Donahue. But Donahue was also dischargedbecause Love had previously warned "him about these ex-tended lunch hours he was accustomed to taking" when hereceived his promotion. An examination of Donahue's time-cards, offered into evidence by the Respondent, reveals thatupon one occasion, June 10, 1970, Donahue clocked in at23:62 rather than by 23:60. Such incident occurred after hereceived his promotion and could not have been included inthe warning. Thus, the Trial Examiner is convinced thatDecori's reference to prior warnings for "extended late lunchhours he was accustomed to taking" was an afterthought,fabricated for the purpose of adding another reason for thedischarge. The Trial Examiner does not believe,inter alia(inthat the credible record does not so reveal), that Love warnedDonahue as claimedby Decori.The Respondent's discriminatory motive is also apparentin its refusal to return Donahue and Clemens to work upontheir request after their discharge. A nonunion employee,McDaniel, whose infractions were more aggravated, was re-turned to work. The Trial Examiner finds in this respect thatMiller viewed the reinstatement of the two union shirt wear-ers incompatible with his campaign to defeat the Union in theelection and to continue his "open shop policy" and thereforerefused to reinstate them.The discharges during a union election campaign of theonly union shirtwearing employees out of the employees in-volved in the same incident, without explanation by the em-ployer to his other employees, has an inherent tendency tocause employees to conclude that the union shirt wearerswere singled out because they displayed their union affectionin an audacious manner. Thus, the natural and probableconsequence of the Respondent's action was to discourageunion activities and membership in a labor organization andto induce employees to vote against the Union. While theRespondent addressed employees by letter on many subjects(most of whichwere reasonsto vote "No") during the elec-tion campaign, it did not reveal to its employees the reasonsit singled out the two union shirt wearers for discharge. Thus,by its inaction it left its uninformed employees to speculateupon whether their union affection would also trigger theirdischarges. Thus the Respondent fostered an atmosphere in-compatible with its employees' freedom of choice. The factthat the Respondent allowed itself the advantage of an atmos-phere thus rendered unfavorable for union adhesion andgrowth further reflects the Respondent's discriminatorymotivation which brought about the discharges in the firstplace.Accordingly, the Trial Examiner concludes and finds thatby the discharges of David Donahue and John W. Clemenson July 10, 1970, and by the Respondent's refusal to returnsaid employees to work, the Respondent discriminatedagainst them in violation of Section 8(a)(3) of the Act.As was said inN.L.R.B. v. Bird Machine Company,161F.2d 589, 592 (C.A. 1), support for a finding of unlawfulmotivation "is augmented [when] the explanation for thedischarge offered by the respondent [does] not stand up underscrutiny."CONCLUSIONS OF LAW1.The Union is a labor organization within the meaningof the Act.2.The Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act and it will effectu-ate the purposes of the Act for jurisdiction to be exercisedherein.3.By interfering with, restraining, and coercing employeesin the exercise of rights guaranteed them by Section 7 of theAct, the Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.4. By unlawfullydischargingDavid Donahue and John W.Clemens on July 10, 1970, and by refusing to reinstate themat their request, the Respondent has engaged in unfair laborpractices within the meaning of Section 8(a)(1) and (3) of theAct.5.The aforesaid unfair labor practices are unfair laborpractices within the meaning of Section 2(6) and (7) of theAct.RECOMMENDED REMEDYIt having been found that the Respondent has engaged incertain unfair labor practices it is recommended that it ceaseand desist therefrom and take certain affirmative action de-signed to effectuate the policies of the Act. It having beenfound that the Respondent unlawfully discharged DavidDonahue and John W. Clemens and thereby violated Section8(a)(3) and (1) of the Act it is recommended that the Re-spondent remedy such unlawful conduct. It is recommended,in accordance with Board policy," that the Respondent offereach of the foregoing persons immediate and full reinstate-ment to his former position or, if such position no longerexists, to substantially equivalent positions, without prejudiceto his seniority or other rights and privileges and make himwhole for any loss of earnings he may have suffered as a resultof the discrimination against him, by payment to each, re-spectively,a sumof money equal to the amount he wouldhave earned from the date of his discriminatory discharge tothe date of an offer of reinstatement, less net earnings duringsaid period to be computed on a quarterly basis in the mannerestablished by the Board in FW. Woolworth Company,90NLRB 289, and including interest at the rate of 6 percent perannum in the manner set forth inIsis Plumbing & HeatingCo., 138 NLRB 716.Upon the foregoing findings of fact, conclusions of law, andthe entire record, and pursuant to Section 10(c) of the Act,the Trial Examiner hereby issues the following recom-mended:42" SeeRushton Company,158 NLRB 1730, 1740.02 In the event no exceptions are filed as provided by Section 102.46 ofthe Rules and Regulations of the National Labor Relations Board, thefindings, conclusions,and recommended Order herein shall, as provided inSection 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and order, and all objections thereto shallbe deemed waived for all purposes. METAL CUTTING TOOLS, INC.545ORDERRespondent, Metal Cutting Tools, Inc., its officers, agents,successors, and assigns, shall:1.Cease and desist from:(a) Discouraging membership in Lodge No. 1553, Interna-tionalAssociation of Machinists and Aerospace Workers,AFL-CIO, or any other labor organization, by unlawfullydiscriminatorily discharging any of its employees or dis-criminating in any manner in respect to their hire or tenureof employment or any term or condition of employment todiscourage membership in any labor organization.(b)Unlawfully giving employees the impression that it iskeeping under surveillance the union activities or other con-certed activities of its employees engaged in for the purposeof collective bargaining or other mutual aid or protection.(c)Unlawfully interrogating its employees regarding theirunion activities.(d) In any like or related manner interfering with, restrain-ing, or coercing its employees in the exercise of the rights toself-organization,to form labor organizations,to join or assistLodge No. 1553, International Association of Machinists andAerospace Workers, AFL-CIO, or any otherlabor organiza-tion, to bargain collectively through representatives of theirown choosing, and to engage in concerted activities for thepurpose of mutual aid or protection as guaranteed in Section7 of the Act or to refrain from any and all such activities.2. Take the following affirmative action which will effectu-ate the policies of the Act:(a) Offer David Donahue and John W. Clemens immediateand full reinstatement to their former positions or, if suchpositions no longer exist, to substantially equivalent posi-tions, without prejudice to their seniority or other rights andprivileges and make them whole for any loss of pay that theymay have suffered by reason of the Respondent's discrimina-tion against them in accordance with the recommendation setforth in the section of this Decision entitled "The Recom-mended Remedy."(b)Notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.(c)Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all payrollrecords, social security payment records, timecards, person-nel records and reports, and all other records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(d) Post at its Rockford, Illinois, plant copies of the at-tached notice marked "Appendix. 1141 Copies of said notice, onforms provided by the Regional Director for Region 38, afterbeing duly signed by the Respondent's representative, shall beposted by it immediately upon receipt thereof, and be main-tained by it for 60 consecutive days thereafter, in conspicuousplaces, including all places where notices to employees arecustomarily posted. Reasonable steps shall be taken by Re-spondent to insure that said notices are not altered, defaced,or covered by any other material.", In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals,the words in the notice reading "POSTEDBY ORDER OF THE NATIONAL LABOR RELATIONS BOARD"shall be changedto read "POSTED PURSUANT TO A JUDGMENT OFTHE UNITED STATES COURT OF APPEALS ENFORCING AN OR-DER OF THE NATIONAL LABOR RELATIONS BOARD "(e)Notify the Regional Director for Region 38, in writing,within 20 days from the receipt of this Decision, what stepshave been taken to comply herewith."IT IS FURTHER RECOMMENDED that the complaint be dis-missed insofar as it alleges violations of the Act other thanthose found in this Decision.""In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read"Notify the Regional Director for Region 38, in writing, within 20 days fromthe date of this Order, what steps the Respondent has taken to complyherewith."APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentA Trial Examiner for the National LaborRelations Boardafter a hearing in which all parties were permitted to in-troduce evidence found that we discharged David Donahueand John Clemens unlawfully and that by their discharges wediscouraged employees from becoming and remaining mem-bers of Lodge No. 1553, International Association of Ma-chinists and Aerospace Workers, AFL-CIO.WE WILL give these employees back their jobs or, iftheir jobs no longer exist, substantially equivalent jobs.WE WILL restore their seniority and pay them thebackpay they have lost because we discharged themWE WILL NOT discharge any employees for the samereason for which the Trial Examiner found that we dis-charged the above-named employees.WE WILL NOT unlawfully discharge employees forlawfully engaging in union activities.WE WILL NOT unlawfully give our employees the im-pression that we are keeping under surveillance theunion activities or other concerted activities of our em-ployees engaged in for the purpose of collective bargain-ing or other mutual aid or protection.WE WILL NOT unlawfully interrogate our employeesabout their union activities.The laws of the United States give all our employees theserights: to organize themselves;to form,join, or help unions;to bargain as a group through a representative they choose;to act together for collective bargaining or mutual 'aid andprotection; and to refuse to do any and all of these things. Allof you are free to become or remain or refrain from becomingor remaining members of the labor organization.METAL CUTTINGTOOLS, INC.(Employer)DatedBy(Representative)(Title)We will notify immediately the above-named individuals, ifpresently serving in the Armed Forces of the United States,of the right to full reinstatement, upon application after dis-charge from the Armed Forces, in accordance with the Selec-tive Service Act and the Universal Military Training andService Act.This is an official notice and must not be defaced by any-one.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced, orcovered by any other material. 546DECISIONSOF NATIONAL LABOR RELATIONS BOARDAny questions concerning this notice or compliance withOffice, SavingsCenter Tower, 10th Floor,411Hamiltonitsprovisions may be directedto theBoard's SubregionalBoulevard, Peoria, Illinois 61602, Telephone309-673-9282.